ADMINISTRATIVE ORDER
Pursuant to the provisions of S.C. Const. Art. V § 4, I find that the South Carolina Business Court Pilot Program, established on September 2, 2007, by Order 2007-09-07-01, and extended by Order 2009-10-13-01, Order 2011-11-30-01 and 2014-01-03-02, has successfully created an option to litigate complex business, corporate, and commercial matters in the circuit courts of this State and should be expanded statewide.

Expansion of the Business Court Pilot Program Statewide

1. It is ordered that the Business Court Pilot Program be expanded to cover all counties in South Carolina. The State shall be divided into three Business Court Regions. If a Business Court case is filed in any county within the Business Court Region, the Chief Justice may assign exclusive jurisdiction over the case to the Business Court Judge assigned to that region. The Business Court Judge shall retain jurisdiction over the case regardless of where he or she is assigned to hold court and may schedule such hearings as may be necessary at any time without regard to whether there is a term of court scheduled.

Business Court Regions

2. The Business Court Regions are as follows:
Region 1: Abbeville, Anderson, Cherokee, Chester, Fair-field, Greenville, Greenwood, Lancaster, Laurens, Newberry, Oconee, Pickens, Spartanburg, Union, and York Counties.
Region 2: Aiken, Bamberg, Barnwell, Chesterfield, Clarendon, Darlington, Dillon, Edgefield, Florence, Kershaw, Lee, Lexington, Marion, Marlboro, McCormick, Richland, Saluda, Sumter, and Williamsburg Counties.
*7Region 3: Allendale, Beaufort, Berkeley, Calhoun, Charleston, Colleton, Dorchester, Georgetown, Hampton, Horry, Jasper, and Orangeburg Counties.

Designation of the Business Court Judges

3. In addition to their other duties as circuit court judges, the following judges shall be assigned to preside over the Business Court Regions:
Region 1: The Honorable Edward W. Miller and the Honorable R. Lawton McIntosh
Region 2: The Honorable Clifton Newman and the Honorable George C. James, Jr.
Region 3: The Honorable Roger M. Young, Sr. and the Honorable Maite Murphy
At Large: The Honorable J. Derham Cole
At Large: The Honorable Alison R. Lee

Jurisdiction of the Business Court

4. Without respect to the amount in controversy, civil matters in which the principal claim or claims are made under the following Titles of the South Carolina Code of Laws are appropriate matters to be assigned to the Business Court:
a. Title 33 — South Carolina Business Corporation Act of 1988;
b. Title 35 — South Carolina Uniform Securities Act of 2005;
c. Title 36, Chapter 8 — South Carolina Uniform Commercial Code: Investment Securities;
d. Title 39, Chapter 3 — Trade and Commerce: Trusts, Monopolies, and Restraints of Trade;
e. Title 39, Chapter 8 — Trade and Commerce: The South Carolina Trade Secrets Act;
f. Title 39, Chapter 15 — Trade and Commerce: Labels and Trademarks; or,
g. for such other cases as the Chief Justice may determine.

*8
Management and Disposition Procedures for Business Court

5. Assignment of cases to the Business Court may be made by the Chief Justice sua sponte or at the request of counsel.
6. Counsel shall request assignment of a case to the Business Court no later than 180 days after the commencement of the action. This requirement may be waived by the Business Court Judge. 7. Counsel’s request for Business Court assignment must be made on SCCA BC Form 101 and filed in the appropriate county. Counsel must forward a copy of SCCA BC Form 101 to The Honorable Chief Justice Jean H. Toal, c/o Business Court, P.O. Box 12456, Columbia, South Carolina 29211. The Chief Justice -will then forward SCCA BC Form 101 to a Business Court Judge for consideration and recommendation. Upon receipt of the SCCA BC Form 101, the Business Court Judge shall make a recommendation to the Chief Justice regarding assignment of the case to the Business Court.
8. The Chief Justice shall issue an Order regarding business court assignment that will be provided to counsel of record, the assigned Business Court Judge, Chief Judge for Administrative Purposes (civil), and Clerk of Court for the respective county.
9. If the Chief Justice approves the request, the Chief Justice shall assign exclusive jurisdiction over the case to one of the Business Court Judges. The Chief Justice has the discretion to assign a Business Court case arising from any county to any of the eight Business Court Judges.
10. The Business Court Judge shall coordinate with the Chief Judge for Administrative Purposes (civil) of the respective county and Court Administration to schedule hearings and/or the trial.
11. The Chief Justice shall review the caseload activity of the eight Business Court Judges periodically during the pilot program to ensure efficiency and appropriate use of judicial resources.

*9
Business Court Orders Available Online

12. The Business Court Judge shall issue written orders with respect to all decisions on motions to dismiss under Rule 12 of the South Carolina Rules of Civil Procedure and motions for summary judgment under Rule 56 of the South Carolina Rules of Civil Procedure. The Business Court Judge is encouraged to issue written orders on other non-jury, pretrial matters. All Business Court orders pursuant to motions to dismiss under Rule 12 of the South Carolina Rules of Civil Procedure and motions for summary judgment under Rule 56 of the South Carolina Rules of Civil Procedure shall be publicly available through the Judicial Department’s website at http://www.sccourts.org/busCourt/index.cfm.

Effective Date

13. The Business Court Pilot Program, as established in Order 2007-09-07-01 and extended by Order 2009-10-13-01, Order 2011-11-30-01, and Order 2014-01-03-02, shall be extended for an additional two years, effective September 18, 2014, unless rescinded or modified by future order of the Chief Justice.
14. To the extent available in a Business Court forum, the use of technology by parties in matters assigned to the Business Court is encouraged. The Business Court Judge presiding over a matter shall make the final determination on whether the use of technology in any proceeding or conference is warranted.
/s/Jean H. Toal, C.J.
FOR THE COURT